 


109 HR 3442 IH: Inhumane Trapping Prevention Act
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3442 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mrs. Lowey (for herself, Mr. Shays, Mr. Van Hollen, Mr. Farr, Mr. Moran of Virginia, Mr. Nadler, Mr. Frank of Massachusetts, Mr. McDermott, Mr. Engel, Mr. George Miller of California, Mr. Owens, Mr. Sabo, Mr. Crowley, Mr. Udall of Colorado, Mr. Gallegly, Ms. Bordallo, Mr. Kildee, Mr. Sherman, Mr. Holt, Mr. Blumenauer, Ms. DeLauro, Mr. Lantos, Mr. Kucinich, Mr. Larson of Connecticut, Mr. Honda, Mr. McNulty, Mr. Evans, Ms. Norton, Mr. Costello, Mrs. Maloney, Mrs. Tauscher, Ms. Schakowsky, Mr. Gutierrez, Mr. Ackerman, Ms. Slaughter, Mr. DeFazio, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, International Relations, and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To end the use of conventional steel-jawed leghold traps on animals in the United States. 
 
 
1.Short titleThis Act may be cited as the Inhumane Trapping Prevention Act. 
2.Declaration of policyIt is the policy of the United States to end the needless maiming and suffering inflicted upon animals through the use of conventional steel-jawed leghold traps by prohibiting the import or export of, and the shipment in interstate commerce of, such traps and of articles of fur from animals that were trapped in such traps. 
3.Prohibited acts and penalties 
(a)Prohibited actsIt shall be unlawful for any person— 
(1)to import, export, or transport in interstate commerce an article of fur, if any part or portion of such article is derived from an animal that was trapped in a conventional steel-jawed leghold trap; 
(2)to import, export, deliver, carry, or transport by any means whatever, in interstate commerce, any conventional steel-jawed leghold trap; 
(3)to sell, receive, acquire, or purchase any conventional steel-jawed leghold trap that was delivered, carried, or transported in violation of paragraph (2); or 
(4)to violate any rule made by the Secretary under this Act. 
(b)PenaltiesWhoever knowingly violates subsection (a) shall, in addition to any other penalty that may be imposed— 
(1)for the first such violation, be imprisoned for not more than 5 days or fined under title 18, United States Code, or both; and 
(2)for each subsequent violation, be imprisoned for not more than two years or fined under title 18, United States Code, or both. 
4.Rewards 
(a)General ruleThe Secretary shall pay, to any person who furnishes information which leads to a conviction of a violation of any provision of this Act or any rule made under this Act, an amount equal to one-half of the fine paid pursuant to the conviction. 
(b)ExceptionAny officer or employee of the United States or of any State or local government who furnishes information or renders service in the performance of his or her official duties is not eligible for payment under this section. 
5.Enforcement 
(a)In generalExcept with respect to violations of this Act to which subsection (b) applies, this Act and any rules made under this Act shall be enforced by the Secretary, who may utilize by agreement, with or without reimbursement, the personnel, services, and facilities of any other Federal agency or any State agency for purposes of enforcing this Act and such rules. 
(b)Import and export violations 
(1)Import violationsThe importation of articles in violation of section 3(a) shall be treated as a violation of the customs laws of the United States, and those provisions of law relating to violations of the customs laws of the United States shall apply thereto. 
(2)Export violationsThe authorities under the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as continued in effect under the International Emergency Economic Powers Act), including penalties, shall be used to enforce the provisions of this Act relating to the export of articles in violation of section 3(a). 
(c)Enforcement authoritiesAny person having authority to enforce this Act (except with respect to violations to which subsection (b) applies), may, in exercising such authority— 
(1)detain for inspection, search, and seize any package, crate, or other container, including its contents, and all accompanying documents, if such individual has reasonable cause to suspect that in such package, crate, or other container are articles with respect to which a violation of this Act (except with respect to a violation to which subsection (b) applies) has occurred, is occurring, or is about to occur; 
(2)make arrests without a warrant for any violation of this Act (except with respect to a violation to which subsection (b) applies) committed in his or her presence or view, or if the individual has probable cause to believe that the person to be arrested has committed or is committing such a violation; and 
(3)execute and serve any arrest warrant, search warrant, or other warrant or criminal process issued by any judge or magistrate of any court of competent jurisdiction for enforcement of this Act (except with respect to violations to which subsection (b) applies). 
(d)Forfeiture 
(1)General ruleExcept with respect to exports to which the provisions of the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as continued in effect under the International Emergency Economic Powers Act) apply, and imports to which the customs laws of the United States apply, pursuant to subsection (b), any article of fur or conventional steel-jawed leghold trap taken, possessed, sold, purchased, offered for sale or purchase, imported, exported, transported, delivered, received, carried, or shipped in violation of this Act or any rule made under this Act, shall be subject to forfeiture to the United States. Those provisions of law relating to— 
(A)the seizure, summary and judicial forfeiture, and condemnation of property for violations of the customs laws of the United States, 
(B)the disposition of such property or the proceeds from the sale thereof, 
(C)the remission or mitigation of such forfeitures, and 
(D)the compromise of claims,shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this subsection, insofar as applicable and not inconsistent with this Act. 
(2)EnforcementSuch duties as are imposed upon the customs officer or any other person with respect to the seizure and forfeiture of property under the customs laws of the United States may be performed with respect to seizures and forfeitures of property under this subsection by the Secretary or such officers and employees as may be authorized or designated for that purpose by the Secretary, or, upon the request of the Secretary, by any other agency that has authority to manage and dispose of seized property. 
(e)InjunctionsThe Attorney General of the United States may seek to enjoin any person who is alleged to be in violation of this Act or any rule made under this Act. 
(f)CooperationThe Secretary of Commerce, the Secretary of the Treasury, and the head of any other department or agency with enforcement responsibilities under this Act shall cooperate with the Secretary in ensuring that this Act, and rules made under this Act, are enforced in the most effective and efficient manner. 
6.DefinitionsIn this Act: 
(1)The term article of fur means— 
(A)any furskin (as such term is used under Note 1 of chapter 43 of the Harmonized Tariff Schedule of the United States), including any raw furskin classified under heading 4301 of such Schedule; or 
(B)any article, however produced, that consists in whole or part of any such furskin. 
(2)The term conventional steel-jawed leghold trap means any spring-powered pan or sear-activated device with two opposing steel jaws, whether the jaws are smooth, toothed, padded, or offset, which is designed to capture an animal by snapping closed upon the animal’s limb or part thereof. 
(3)The term customs laws of the United States means any other law or regulation enforced or administered by the United States Customs Service. 
(4)The term import means to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an entry into the customs territory of the United States. 
(5)The term interstate commerce has the meaning given such term in section 10 of title 18, United States Code. 
(6)The term Secretary means the Secretary of the Interior. 
7.RulemakingThe Secretary may make rules to carry out this Act. 
8.Effective dateThis Act shall take effect one year after the date of its enactment. 
 
